DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-14, 19-25, and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a junctional hemorrhage control plate that includes the combination of recited limitations in claims 1, 9, 19-20, and 27-28. The art alone or in combination did not teach wherein (Claim 1) a baseplate; and a bulbous node extending outwardly from said baseplate; and a first insert tab positioned at a first end of said baseplate, wherein said first insert tab is configured to mate with a corresponding first slot in a tourniquet; (Claim 9) a baseplate; and a bulbous node extending outwardly from said baseplate, wherein said baseplate is configured to be attached to a tourniquet, and wherein the baseplate is configured to bend temporarily and become arcuate when the baseplate is attached to the tourniquet; (Claim 19) wherein the step of attaching said at least one hemorrhage control plate to a tourniquet comprises: mating a first insert tab positioned at a first end of said baseplate with a corresponding first slot in the tourniquet; and mating a second insert tab positioned at a second end of said baseplate with a corresponding second slot in the tourniquet, said second end of said baseplate being opposite of said first end; (Claim 20) bending temporarily the baseplate such that the baseplate becomes arcuate when the hemorrhage control plate is attached to the tourniquet; (Claim 27) a first insert tab positioned at a first end of said baseplate, a second insert tab positioned at a second end of said baseplate, said second end opposite said first end, wherein said first insert tab is configured to mate with a corresponding first slot in the tourniquet and said second insert tab is configured to mate with a corresponding second slot in the tourniquet; (Claim 28) wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GEORGE J ULSH/Primary Examiner, Art Unit 3771